UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF May 20, 2009 (May 20, (Date of Report (date of earliest event reported)) Hughes Network Systems, LLC (Exact name of Registrant as specified in its charter) Delaware 333-138009 11-3735091 (State or other jurisdiction of incorporation or organization) (Commission File No.) (I.R.S. Employee IdentificationNumber) 11717 Exploration Lane, Germantown, Maryland 20876 (Address of principal executive office and Zip code (301)428-5500 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 7 – Regulation FD Item 7.01 Regulation FD Disclosure. On May 20, 2009, Hughes Network Systems, LLC (the “Company” or “HNS”) issued a press release announcing a proposed private placement by theCompanyand its wholly-owned subsidiary, HNS Finance Corp., of$125.0 million in the aggregate principal amount of 9 1/2% senior notes due 2014. The Company's press release announcing theprivate placementis attached as Exhibit 99.1 and is incorporated herein by reference. The information contained in this report shall not constitute an offer to sell or a solicitation of an offer to purchase any notes and shall not constitute an offer, solicitation or sale in any state or jurisdiction in which such an offer, solicitation or sale would be unlawful. On May 18, 2009, the Company and its parent, Hughes Communications, Inc, received notification ofa complaint in the US District Court for the Northern District of California by two consumers on behalf of themselves and other similarly situated persons for, among others, breach of warranties, fraud and negligent misrepresentation. The plaintiffs are seeking to have the case be certified as a class action. The complaint alleges, among other things, that the Company misrepresented the speed of the HughesNet service in its advertising.
